Order entered April 17, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00427-CV

                        NERIUM INTERNATIONAL, LLC, Appellant

                                               V.

                        SUNNY KUM SUN AND RIUM, LLC, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-12-02357-F

                                            ORDER
       Appellant Nerium International requested the district clerk to prepare a clerk’s record

including any findings of fact and conclusion of law. The record before us does not contain the

trial court’s April 10, 2013 findings of fact and conclusion of law. Consequently, the district

clerk is ORDERED to file a supplemental record containing the trial court’s findings within

seven (7) days of the date of this order.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    PRESIDING JUSTICE